DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The information disclosure statement (IDS) submitted on 02/08/2021 was filed after the mailing date of the Notice of Allowance on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please see attached copy of Form PTO/SB/08a.
An Examiner’s Amendments mailed on 11/12/2020 is repeated.
The application has been amended as follows:
In claim 4, line 1, after “wherein” delete “such” and insert —the—
Claims 9-11 and 13 are cancelled.
Claims 8 and 14-20 are rejoined. According to rejoinder pro vision under MPEP 821.04 claimed are examined and allowed because they are dependent on allowed claim 1.
The references from this Information Disclosure Statement were considered but art not deemed to be pertinent to the claimed invention. The reference provide background art on compounds of pyridazine, a pyrimidine or a pyrazine group for use as 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618